UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6640


BRIAN FARABEE,

                   Plaintiff - Appellant,

             v.

DINWIDDIE COUNTY, VIRGINIA; D.T. ADAMS, Sheriff of Dinwiddie County,

                   Defendants - Appellees,

             and

LINDA M.H. TOMLIN, Public Defender for/of Dinwiddie County, Virginia; ANN
CABELL BASKERVILLE, Dinwiddie County Virginia Lawyer/C.A.;
SERGEANT J. STOUT, Sgt., Courthouse Security; FRANK COLEMAN,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00103-MSD-RJK)


Submitted: November 7, 2018                             Decided: November 15, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Brian Damon Farabee, Appellant Pro Se. Jim H. Guynn, Jr., GUYNN WADDELL
CARROLL & LOCKABY, P.C., Salem, Virginia; John Chadwick Johnson, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Brian Farabee seeks to appeal the district court’s orders granting the motions to

dismiss of two defendants in his 42 U.S.C. § 1983 (2012) action and denying his motion

for reconsideration of the order. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The orders Farabee seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders. Accordingly, we deny Farabee’s pending

motion and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            3